NO. 29125

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           29125
          STATE OF HAWAI#I, Respondent-Plaintiff-Appellee,
                                           29-SEP-2010
                                 vs.       12:56 PM

          LOPETI LUI TUUA, Petitioner-Defendant-Appellant,


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CR. NO. 07-1-0393)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Nakayama, J., for the court1)

           Petitioner-Defendant-Appellant’s application for writ

of certiorari filed on August 19, 2010, is hereby accepted and

will be scheduled for oral argument.         The parties will be

notified by the appellate clerk regarding scheduling.

           DATED:    Honolulu, Hawai#i, September 29, 2010.

                                         FOR THE COURT:
                                         /s/ Paula A. Nakayama
                                         Associate Justice
Matthew S. Kohm for
petitioner-defendant-appellant
on the application




     1
       Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Nacino, assigned by reason of vacancy.